Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 12 and 16-17 are rejected under 35 U.S.C. 102 as being anticipated by Alerts et al.(US 2017/0269869).
	Regarding claims 1 (method), 12 (medium, encoded with the method) and 17 (a device in Figs. 2 & 8, structures supporting the methods (Figs. 4-7) and medium, page 6), Alerts teaches a method, applied with respect to a device and medium, supporting the method steps comprising:
asynchronously replicating incremental changes of data within a volume of a storage virtual machine at a first node to a replicated volume at a second node utilizing asynchronous incremental transfers

SEE abstract, one or more, incremental copies
And Fig. 4, step 432

in response to completing (such as step 432 to 433), the asynchronous incremental transfers, synchronously replicating operations, targeting the volume, as replicated operations targeting the replicated volume

and

in response to reaching a steady state (433 or 533 or 536), of synchronous replication, 
migrating the storage virtual machine (0086) at the first node to the second node as a replicated storage virtual machine 

(0086, system 800, run as a VM)
[0086] 

“…. The system 800 described above can also run as a Virtual Machine above the physical hardware.”

And
[0088] The system 800 may be connected to the network 230 of FIG. 2 by its communication interface 812. This way the system 800 has access to both the source storage system 200 and destination storage system 220 for executing the steps according to the various embodiments. The steps according to the above embodiments may also be performed as instructions on one of the servers 203, 223 where these servers have a similar architecture as the system 800 of FIG. 8.

Regarding claims 3 and 16, Alerts is deemed to further meet as claimed, comprising:
O	determining that the asynchronous incremental transfers are complete (432, or step 534), based upon a cutover criteria (to 437 or to 537)

SEE Fig. 4, based on steps completed (431, 432 (incremental copy steps), to 433), to the cutover step 437


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alerts et al.(US 2017/0269869) in view of
ULUSKI et al. (US 2014/0006731, FD 6/2012, to VMWARE)
	Regarding claims 2 and 15, Alerts fails to teach, as claimed, Uluski teaches to redirect clients (see Fig. 7, “read first vvol” or write requests, Fig. 8), from accessing (read and/or write) the first VM (0004, 0027), vvol ID (at a first node), based on a decision step 712 is adapted to redirect, to a second VVOL (720), at a second node, based on step 712, thereby renders obvious as claimed.

O	redirecting clients from accessing the storage virtual machine at the first node (decision step), to accessing the replicated storage virtual machine at the second node

SEE Fig. 7, step 712, redirected to a second vvol
SEE “virtual volumes” 
	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alerts in view of the teachings of ULUSKI, to redirect clients (based on a decision step 712), from accessing the storage virtual machine at the first node (upon an access based rule, “filtered? or a decision step based on availability), to accessing the replicated storage virtual machine at the second node, as taught by Uluski, to direct request to first nodes, or to redirect, requests to second nodes, upon a determining step (or condition/rule 712), on a reads operation, as taught by ULUSKI.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alerts et al.(US 2017/0269869) in view of
Hurvig (US 5,678,007, FD 11/1994)
	Regarding claims 4-5, Alerts, handles access (to virtual volumes at nodes), can deny access to users (0005-0010), during a switch or cutover (a time or times), since Active, based on access requests, but fails to teach.

	Those skilled in the art, know Sequence Numbers associated with requests (are assigned), is well known, which defines, a sequence in time, of the requests, to manage or handle, the requests (as Jobs), based on the assigning (the sequence Numbers, or Time codes or based on time or a counter), the above is deemed conventionally to handle the requests based on the assigned sequence numbering, barring no other considerations associated with the requests (such as priority or other, additional ordering or prioritizing means) or any access issues (any data availability to access the requested).

Hurvig teaches and is deemed to render obvious, to perform as claimed, as claimed in claims 4-5, to execute, the operations upon the volume based upon a defined ordering (claim 4), based on assigning sequences numbers (to requests), to the replicated operations (or a read), based upon the defined ordering (claim 5).

Col. 10
(49) Control then passes to step 110 wherein the client increments the value SNXT in the Next Sequence Number field 16. By incrementing SNXT after assigning its current value to a sequence number for a request packet, the sequence number S assigned to a next request packet assigned by another client request process will be the next available sequence number. In view of the limitation of the range of sequence numbers, M, the incrementing of the value SNXT is performed modulo M. Control next passes to step 112.

	Therefore since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alerts in view of the teachings of Hurvig, to manage the operations upon the volume based upon a defined ordering (claim 4), based on assigning sequences numbers (to requests), to the replicated operations (or a read), based upon the defined ordering (claim 5), as taught by Hurvig, managing requests based on an ordering.

Claims 6-10, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alerts and Hurvig, as applied and further in view of Demers (US 5,678,007, FD 11/1994)
Regarding claim 6, of claim 5 the applied prior art fails to address
O	sorting, the replications operations based upon the sequence numbers for execution upon the replicated volume according to the defined ordering
and
In addition, in claim 7, of claim 1, comprising: matching timestamps, of file system modification operations, to metadata of the first node (or an access node).

Demers teaches (managing requests, as in Fig. 1, between clients and servers) and is deemed to render obvious, to manage sequence numbers (of Hurvig), including include a Sort or sorting, associated with access requests operations, as well as other related request handling, such as: write operations.
SEE Order based on CSN or Sequence Numbers
(48) On the other hand, as shown in FIG. 8, when a new write (i.e., a write not already in the write log 60 as determined at 64) is received from another server via anti-entropy, the write is not necessarily appended to the young end of the write log 60. Instead, a sort key is employed to insert the write into the write log in a sorted order, as at 65. A commit sequence number (CSN) is used as the sort key for ordering committed writes, while the write ID is used as the sort key for ordering tentative writes. These sort keys and the way they are assigned to the writes are described in more detail hereinbelow. At this point, however, it should be understood that both the tentative writes and the committed writes are consistently ordered within those two different classifications at all servers that have the writes or any subset of them. However, the reclassification of a write that occurs when a server learns that one of its tentative writes has been committed can cause that write to be reordered relative to one or more of the other tentative writes because a different sort key is used for the write once it is committed. As will be seen, steps preferably are taken to reduce the frequency and magnitude of the re-ordering that is required because of the computational cost of performing the re-ordering, but some re-ordering still should be anticipated.

Regarding claims 8, 18 and 19-20, Demers, as cited above further teaches, utilizing timestamps, deemed directed to as claimed, matching timestamps, of file system modification operations (such as Writes), to metadata of the second node.

(56) As will be recalled, committed writes are ordered in accordance with their commit sequence numbers (CSNs). Tentative writes, on the other hand, are ordered; first by timestamps that indicate when they were initially received and secondly by the IDs of the servers by which they were initially received. Both the timestamps and server IDs are included in ID. Server IDs are used as a secondary sort key for disambiguating the ordering of tentative writes that have identical timestamp values.
(59) When two secondary servers exchange tentative writes using anti-entropy, they agree on a "tentative" ordering for these writes. As will be recalled, order is based in the first instance on timestamps assigned to each write by the server that first accepted it so that any two servers with identical sets of writes with different timestamps will order them identically. Thus, a group of servers that are disconnected from the primary will reach agreement among themselves on how to order writes and resolve internal conflicts. This write ordering is only tentative in that it may differ from the order that the primary server uses to commit the writes. However, in the case where no clients outside the disconnected group perform conflicting updates, the writes can and will eventually be committed by the primary server in the tentative order and produce the same effect on the committed database as they had on the tentative one.

(66) 3. Insert write into server's write log such that all writes in the log are ordered first by CSN, then by timestamp, and finally be server ID.

Therefore since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination as applied with Alerts, in view of the teachings of Demers to perform sorting,
of sequence numbers, according to the defined ordering including to consider matching timestamps, of file system modification operations, to metadata of the first node a second node, as taught by Demers, managing to maintain a stable database, as taught Demers, matching timestamps, of file system modification operations (such as Writes), to metadata of the second node, in order to allow, based on an agreement, on a "tentative" ordering for these writes, as further taught by Demers.

	Regarding claim 9, based on the applied prior art above, it appears obviously taught as understood that, the art renders obvious, synchronously replicating a modified timestamp (or a Transaction defined by the time stamp is modified by being sorted, by Demers), of a storage object associated with the volume to a replicated storage object associated with the replicated volume based upon the operations and the replicated operations being executed in a serial fashion.

	Regarding claims 10 and 13, based on the applied prior art above, it appears obvious, the step, determining that a timestamp of a replicated storage object associated with the replicated volume is different (Not Synchronized, see Demers between Nodes), than a timestamp (allowing, Demers, to sort, as applied), of a storage object associated with the volume based upon the operations and the replicated operations being executed out of order.

Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 11, of claim 10 (which depends from claim 1), the prior art of record, fails to teach, disclose or suggest the combination as recited in claims 1 & 10, in combination with claim 11, further comprising: 
0	refraining from modifying the timestamp of the storage object based upon a current timestamp of, an inode of the storage object being larger than a timestamp of a current operation being executed.

	Claim 14 (depends on claim 13, that depends upon claim 12), also recites substantially, as in claim 11, is allowed in view of including deemed distinguishable subject matter.
In combination with claims 12 & 13, as further recited in claim 14, further including the step, to refrain from modifying the timestamp of the storage object based upon a current timestamp of an inode of the storage object being larger than a timestamp of a current operation being executed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) VERMEULEN et al. (US 2016/0086260), teaches sequence numbered directed detecting conflicts (0150, 0153) and controlling the request writes, one at time (or ordering). 
(B) Dixon (US 2005/0033624), teaches, cutover, steady state, associated with migration operations, considered factors of criticality and weighting (Fig. 7), based on document scores.


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162